Citation Nr: 0945376	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than August 7, 2006, 
for a 100 percent evaluation for loss of use of both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1942 to November 
1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

A September 2004 rating decision granted the Veteran service 
connection for B-27 inflammatory arthropathy, left and right 
knees with separate 30 percent ratings, B-27 inflammatory 
arthropathy, left and right hips with separate 10 percent 
ratings, and B-27 inflammatory arthropathy, left and right 
ankles, with separate 10 percent ratings.  All of these 
disabilities were granted service connection effective July 
16, 2003.  The Veteran filed a notice of disagreement (NOD) 
as to the effective date of the grants of service connection.  
Following the issuance of a July 2006 statement of the case 
(SOC), no Form 9 substantive appeal was received and that 
decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160 (d), 20.200, 20.201, 20.302, 20.1103.

A September 2007 rating decision was issued by the RO noting 
that an evaluation of 100 percent was now assigned as a 
single evaluation for the loss of use of both feet, which was 
previously evaluated separately as B-27 inflammatory 
arthropathy of the right and left hips, right and left knees, 
and right and left ankles, effective August 7, 2006.  The 
Veteran filed a timely NOD to this rating decision and, 
following the issuance of a June 2008 SOC, which erroneously 
noted that the issue on appeal is entitlement to an effective 
date earlier than July 16, 2003, for the schedular 100 
percent rate for the service connected B-27 inflammatory 
arthropathy joints with loss of use of both feet, he filed a 
timely Form 9 substantive appeal to the Board.  

The June 2008 SOC and subsequent Form 9 substantive appeal to 
the Board note the issue on appeal to be an effective date 
earlier than July 16, 2003 for the 100 percent rating awarded 
for the loss of both feet.  That is not the issue.  The 2003 
date is the date of the original grant of service connection 
for the arthropathy of multiple joints, which decision was 
not timely appealed, is now final, and is not before the 
Board.  See Id.  

The appellant's representative further muddies the waters in 
an October 2009 brief wherein he alleges that the Veteran has 
had a pending claim since 1985 and that should be the 
effective date for the 100 percent evaluation.

While the procedural history of the case is, at best, totally 
confused, the only issue before the Board is entitlement to 
an effective date earlier than August 7, 2006 for the 100 
percent evaluation for the loss of both feet and the issue 
has been recharacterized accordingly.   See 38 C.F.R. §§ 
20.200, 20.202, 20.302.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In filing his Form 9 substantive appeal to the Board in July 
2008 the Veteran indicated that he did not want a Board 
hearing.  In filing his second Form 9 substantive appeal to 
the Board in December 2008, the Veteran indicated that he 
wanted a Board hearing at a local RO.  Pursuant to 38 C.F.R. 
§§ 20.700 and 20.703 the Veteran must be scheduled for a 
Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SSOC on the issue as listed 
on the title page of this decision, 
including consideration of the evidence 
added to the file since the issuance of 
the previous SOC.

2.  Then, schedule the Veteran for a Board 
hearing before a Veteran's Law Judge at 
the local RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


